Exhibit 10.1

 

 

[g0ka0cpe1sir000001.jpg]

 

 

 

Verra Mobility

1150 N. Alma School Rd.

Mesa, Arizona 85201

verramobility.com

+1480.443.7000 main

 

 

April 24, 2019

 

Garrett Miller

via hand delivery

 

Dear Garrett,

 

Welcome to Verra Mobility! On behalf of VM Consolidated, Inc., a Verra Mobility
company (“Verra Mobility” or the “Company”), we are thrilled to extend a formal
offer of employment to you to join the Executive Leadership Team as General
Manager, Government Solutions.

 

Here is a summary of the terms, as explained further below:

 

 

•

Position Title: General Manager, Government Solutions

 

•

Proposed Start Date: Monday, May 20, 2019

 

•

Reporting to: David Roberts, Chief Executive Officer

 

•

Office Location: Mesa, AZ

 

•

Annual Salary: $280,000

 

•

Target Annual Bonus: 75%

 

•

Initial Equity Grant Recommendation: $280,000 (approx. value)

 

Compensation: Your starting annualized base salary will be $280,000.00 less
applicable taxes, deductions and withholdings, paid in bi-weekly installments
equivalent to the rate of $10,769.23 in accordance with Verra Mobility’s payroll
policies and subject to annual review.

 

Target Annual Bonus: You will be eligible to participate in our company Annual
Incentive Bonus Program, with a target payout equal to 75% of your base salary.
The amount paid will be based upon the achievement of certain financial targets
(as established by Verra Mobility) as well as your personal performance, and you
will have the opportunity to earn up to 200% of your target bonus. For 2019, the
annual bonus will be prorated based on your start date with Verra Mobility.
Ongoing participation in the program as well as the program components are
governed by the terms of the Bonus Plan, a copy of which will be provided to you
after your start date.

 

Equity: Subject to the approval of the Company’s Board of Directors (or its
Compensation Committee), you will be granted restricted stock units (“RSUs”) in
an amount approximating $280,000 (valued as of the date of the grant).  The RSUs
will be subject to the terms and conditions set forth in the 2018 Verra Mobility
Equity Incentive Plan (the “Equity Plan”) and the grant agreement, which you
will be required to sign.  Unless otherwise set forth in the grant agreement,
you will vest in 25% of the shares on each of the 12-month anniversary of your
vesting commencement date.   You will be eligible for additional grants of
equity as determined by the Company’s Board of Directors (or its Compensation
Committee) consistent with the terms of the Equity Plan.

 

 

--------------------------------------------------------------------------------

 

 

[g0ka0cpe1sir000001.jpg]

 

 

 

Verra Mobility

1150 N. Alma School Rd.

Mesa, Arizona 85201

verramobility.com

+1480.443.7000 main

 

 

Relocation Assistance: It is agreed that you will relocate to the Phoenix
metropolitan area no later than July 1, 2019. In connection with your
relocation, you will be entitled to relocation assistance benefits, a summary of
which is attached to this letter. Should you choose to voluntarily terminate
your employment with the Company without Good Reason (as defined below) within
the first twelve months (12) months of employment, you voluntarily agree to
repay the Company, within thirty (30) days of terminating employment, the gross
amount of any and all relocation expenses incurred or reimbursed by the Company
(and agree to allow the Company to withhold any such amount from your final
paycheck, as permitted by applicable law).

 

Benefits: You are eligible to participate in Verra Mobility’s competitive
employee benefits package. On the first of the month following 60 days of
employment, you will become eligible for medical benefits. The enclosed Benefits
Summary provides you with an overview of your benefits; however, more detailed
information will be provided on your first day of employment. Due to the waiting
period for medical benefits, Verra Mobility will cover the costs associated with
your obtaining COBRA coverage until you are eligible for our plan.

 

401(k): You are eligible to participate in the 401(k) plan on the first of the
month following 30 days of employment. Verra Mobility matches 100% of your first
3% contribution, and 50% of the next 2%, subject to the terms of the plan. The
match is immediately 100% vested and posted following each payday. As a new
hire, you will be auto-enrolled with a 3% contribution, but you can opt out or
change your contribution amount if desired.

 

Paid Time Off (PTO) and Sick Leave: Starting on your first day of employment
with the Company, you will be eligible for paid time away from work in
accordance with Verra Mobility’s Paid Time Off (PTO) and Paid Sick Leave (PSL)
policies, as may be amended from time to time.  Under our current policies, you
will accrue PTO per pay period equivalent to 168 hours per year, and will be
eligible to use 40 hours of PSL per year (if your start date occurs after July 1
of the calendar year, your PSL allotment for your first year will be 20 hours).

 

Background Check / Drug Screen: This offer of employment is contingent on the
successful completion of all pre-employment processes including a background
check, drug screen, and verification of employment and education. We reserve the
right to withdraw this offer or terminate your employment on the basis of the
results of these processes at any time. In addition, your proposed start date
may require changes based on the length of time for the processes to clear.

 

I-9: On your start date, you will be required to provide proof that you are
presently eligible to work in the United States, and your continued employment
will be conditioned upon maintaining that status. Failure to provide appropriate
documentation within three days of hire will result in immediate termination of
employment in accordance with the terms of the Immigration Reform and Control
Act.

 

 

--------------------------------------------------------------------------------

 

 

[g0ka0cpe1sir000001.jpg]

 

 

 

Verra Mobility

1150 N. Alma School Rd.

Mesa, Arizona 85201

verramobility.com

+1480.443.7000 main

 

 

At Will Employment: Your employment is on an at-will basis unless otherwise
stated in a written individual employment agreement signed by the CEO of the
Company. This means that you or the Company may terminate your employment at any
time, for any reason or for no reason, and with or without prior notice. Nothing
in any Company policy, or contained in any statement (other than a written
statement signed by the CEO) creates an employment agreement, express or
implied, that alters this at-will relationship.

 

Severance: In the event your employment is terminated by the Company without
Cause, as defined below, or if you terminate your employment with the Company
for Good Reason, also as defined below, in each case, subject to your execution
(and, if applicable, non-revocation) of a Release Agreement (which will be
provided to you no later than 10 business days after your employment ends), the
Company will provide you with Severance Benefits constituting 12-months of your
salary (as in effect on the date of termination), paid in equal installments
beginning in the first payroll period whose cutoff date follows the
effective-date of the Release Agreement (which payments are subject to
applicable taxes and statutory deductions), provided that if the 60th day falls
in a calendar year subsequent to the year in which your employment ends, the
payments will not be made or begin, as applicable, before the first business day
in such subsequent year.  Payments may be further delayed if required for
compliance with Internal Revenue Code Section 409A.

 

 

•

“Good Reason” means a change in authority, duties, or responsibilities resulting
in a material diminution of, or a material alteration to, your position;
provided that such a material change will not constitute Good Reason unless (a)
you provide written notice to the Company of the condition claimed to constitute
Good Reason within 90 days of the initial existence of such condition; (b) the
Company fails to remedy such condition within 30 days of receiving such written
notice; and (c) your resignation from  employment with the Company occurs within
60 days following the end of the period for the Company to remedy the condition
(assuming the Company fails to do so).  

 

 

•

“Cause” means (1) your being charged with a felony or misdemeanor criminal
offense, other than a misdemeanor traffic offense; (2) your engagement in any
act involving gross misconduct or dishonesty that is materially injurious to the
Company or any of its affiliates; (3) your willful and continued breach of, or
failure to substantially perform under or comply with any of the material terms
and covenants of any written agreement with the Company or any of its
affiliates; (4) your willful and continued breach of, or refusal or failure
substantially to perform under, any policy or reasonable performance goals set
by the Company or its affiliates with respect to your job duties or
responsibilities, the operation of the Company’s or its affiliates’ business and
affairs, or the management of the Company’s or its affiliates’ employees; or (5)
you commit or have committed a breach of any laws or regulations which may
affect or relate to the conduct of the Company’s or its affiliates’ business;
provided, however, that with respect to (3) and (4) above, you will be provided
notice of any misconduct and/or breach constituting Cause and be given a
reasonable opportunity (not to exceed 30 consecutive days) to cure the
misconduct and/or breach (unless such misconduct and/or breach is determined by
the Company not to be susceptible to cure, in which case the termination shall
be deemed to be immediate), and provided further that such cure period shall
only be available for the first such act of misconduct and/or breach of the same
or substantially similar type, and subsequent acts

 

--------------------------------------------------------------------------------

 

 

[g0ka0cpe1sir000001.jpg]

 

 

 

Verra Mobility

1150 N. Alma School Rd.

Mesa, Arizona 85201

verramobility.com

+1480.443.7000 main

 

 

 

of misconduct and/or breach of the same or substantially similar type shall
constitute Cause without regard to your subsequent cure of same.

 

Non-Compete Statement / Protection of Company Assets: As part of accepting this
offer of employment, you are representing to us that you are not subject to any
non-competition or non-disclosure agreements or other restrictive covenants that
would prevent you from undertaking the employment contemplated in this offer. If
such representation is false in any way, we reserve the right to rescind this
offer and/or terminate your employment immediately without liability or
additional compensation.

 

In addition, as a condition of employment, you must sign and comply with Verra
Mobility’s Proprietary Rights and Non-Competition Agreement, a document you will
receive with the new hire forms.

 

Garrett, congratulations on your new opportunity! We believe you will greatly
contribute to the Company and its future success. I look forward to your
acceptance of this offer of employment by electronically acknowledging and
signing this offer letter. If not previously accepted by you, this letter will
expire at the close of business Monday, April 29th. Of course, please let us
know if you have any questions!

 

Sincerely,

 

David Roberts

 

 

Chief Executive Officer

 

 

Verra Mobility

 

 

 

/s/ Garrett Miller

 

April 24, 2019

Employee: Garrett Miller

 

Date

 

 